1. Where the jury have found the prisoner guilty of larceny from the house as charged in the indictment, it is not cause for setting aside the verdict that the court instructed the jury that they might find him guilty of simple larceny if they believed from the evidence that only the latter offense was committed.2. In distinguishing larceny from the house from simple larceny, it was not error, on the facts in evidence, to charge the jury, that “If *171the jury believe from the evidence that the watch was hanging on a post covered by the roof of the building, and the defendant took it therefrom, it is larceny from the house.” As all the charge is not in the record, the presumption is that the prisoner’s intent, the manner of the taking, the ownership of the watch, eio., were properly submitted.